DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims filed 8/28/2019.  Claims 1-15 cancelled. Claims 16-30 new.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 depends on canceled claim. Claim 24 should depend on claim 22.  For the purpose of this examination, claim 24 will be examined as if it depends from claim 22 which contains the language “wherein the front firing drivers comprise a set of drivers including at least two of: a woofer, a midrange driver, and a tweeter”.

Claims 25-26 are rejected because they are depended on the rejected claim.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-18, 20-22, 24-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lando 2015/0271620

Regarding claim 16, Lando teaches a small form-factor smart speaker system (Fig 7C, Paragraph 72) comprising:
two or more loudspeaker output sections (Fig 7C, front 732, side 734 and upward firing 736 speaker sections, see paragraph 74), configured to play back stereo audio signals (The front, side, and upward-firing speaker sections are configured to play back stereo audio signals, see paragraphs 74, 121) wherein each output section is further configured to play its own dedicated stereo audio signals (See paragraphs 121-122, claim 26),
a front firing driver configured to project sound in a relatively broad dispersion pattern (Fig 7C, paragraphs 74, 94 teach front firing driver 732 configured to be a direct driver such that a majority of its dispersion pattern intersects with a listening position before being reflected (i.e. relatively broad dispersion pattern); and
a side firing driver pair and an upward firing driver all configured to project sound in a relatively narrow dispersion pattern (Fig 7C, paragraphs 69, 74, 96 teach a pair of side-firing drivers 734, configured such that their dispersion pattern is directed toward and object to be reflected prior to intersection the listening position (i.e. relatively narrow dispersion pattern);
wherein the relatively broad and narrow dispersion patterns are configured to preserve an image of correlated audio content and  expand non-correlated audio content to thereby form a virtual acoustic bubble around a listener when placed in a central location of a room (The front firing drivers 732 are configured to be direct drivers such that a majority of their dispersion pattern intersects with a listening position before being reflected (i.e. relatively broad dispersion pattern), such that the audio produced by the front firing drivers 732 and the upward firing driver 736 configured to produce ambient sounds is coherent (i.e. expand non-correlated audio content); see paragraph 79); and 
the side firing driver pair and upward firing driver are configured co project sound in a relatively narrow dispersion pattern to preserve directivity of correlated audio content (i.e. the dispersion patterns of the side firing drivers 734 and the upward firing driver 736 are configured such that their respective outputted audio is reflected prior to intersection the listening position (i.e. relatively narrow dispersion pattern), which enables the sound-bar to steer sound (i.e. preserve directivity) of audio (i.e. correlated audio) produced in a center channel, see paragraphs 68-71, 80, 94).
Regarding claim 17, Lando teaches the relatively narrow dispersion pattern of the side firing and upward firing drivers (Fig 7C, an upward firing driver 736 configured to project sound to be reflected must project sound in the relatively narrow dispersion pattern, see paragraphs 70, 74, 94) and 
the relatively broad dispersion pattern of the front firing driver each have corresponding inversely proportional directivities (Fig 7C, paragraphs 74, 94 teach front firing driver 732 configured to be a direct driver such that a majority of its dispersion pattern intersects with a listening position before being reflected (i.e. relatively broad dispersion pattern), and 
Lando does not clearly teach wherein a directivity of the side firing and upward firing drivers is on the order of two to four times the directivity of the front firing driver. However, it was just a matter of design choice. 
Regarding claim 18, Lando teaches the speaker system further comprising a cabinet housing the front firing driver, side, and upward firing drivers in a single small form-factor speaker unit (Fig 7C, a sound bar enclosure (i.e. cabinet) including the front firing driver 732, the side firing drivers 734, and upward firing drivers 736 wherein a horizontal sidebar (i.e. single speaker unit, see paragraph 74).
Lando does not clearly teach a single small form-factor speaker unit of approximately 4 to 5 square inches. However, it was just a matter of design choice. 
Regarding claim 20, Lando teaches the speaker system further comprising an interface coupling the speaker system to an audio source over one of a wired link or a wireless link (Paragraphs 72, 121 teach a bidirectional link to the system controller allows audio and configuration data to be sent to the speakers, and sensor information to be sent back to the controller, paragraphs 82, 89 teach wireless link, IEEE 802.11 wireless Ethernet).
Regarding claim 21, Lando teaches the wireless link comprises one of: a WiFi link, or a Bluetooth link (Paragraphs 82, 89 teach wireless link, IEEE 802.11 wireless Ethernet).
Regarding claim 22, Lando teaches the speaker system of claim 18 wherein the front firing drivers comprise a set of drivers including at least two of: a woofer, a midrange 
Regarding claim 24, Lando teaches the speaker system of claim 22, further comprising: an upmixer receiving the stereo input signals and outputting surround sound audio with height components (An upmixer for generating a plurality of sub-channel configured for different directions (surround sound formatted audio) from the stereo audio including channels configured to be reflected from a ceiling, see paragraphs 105, 121); and
a virtualizer/downmixer component coupled to the upmixer (A post-processing component including virtualization and upmixer generating surround speaker channel feeds for individually controlled drivers (loudspeaker output sections), configured to playback the stereo audio; see paragraphs 91, 126), and 
producing a number of audio outputs of each output section for amplification prior to transmission to the front, side, and upward firing drivers (Since the drivers are individually controlled, each driver is configured to play its own dedicated stereo audio signals, see paragraphs 121, claim 26).
Regarding claim 25, Lando teaches the speaker system further comprising a perceptual height filter applied to the height components (Paragraphs 97, 108-109, 116, 129, 131 teach a filter for filtering attenuation, gain, directional filtering). 
Regarding claim 26, Lando teaches the virtualizer/downmixer processes immersive audio content comprising channel-based audio and object-based audio including sound objects for the height components (An upmixer for generating a plurality of sub-channel configured for different directions (surround sound formatted audio) from the stereo audio including channels configured to be reflected from a ceiling; see paragraphs 105, 121. A post-processing component including virtualization and the upmixer generating surround speaker channels feeds for individually controlled drivers (loudspeaker output sections), configured to playback the stereo audio, see paragraphs 91, 126).
Regarding claim 27, Lando teaches a small form-factor speaker system (Fig 7C, paragraph 72) comprising: an interface receiving stereo audio (An adaptive audio system (i.e. speaker system);

a virtualizer/downmixer component coupled to the upmixer and generating speaker feeds for two or more loudspeaker output sections, configured to play back the stereo audio (A post-processing component including virtualization and the upmixer generating surround speaker channels feeds for individually controlled drivers (loudspeaker output sections), configured to playback the stereo audio, see paragraphs 91, 126);
 wherein each output section is further configured to play its own dedicated stereo audio signals a set of drivers each coupled to a respective output section (Since the drivers are individually controlled, each driver is configured to play its own dedicated stereo audio signals, see paragraphs 121, claim 26) and 
configured to project sound in at least two different dispersion patterns including a broad dispersion pattern (Fig 7C, paragraphs 74, 94 teach front firing driver 732 configured to be a direct driver such that a majority of its dispersion pattern intersects with a listening position before being reflected (i.e. relatively broad dispersion pattern); 
and a narrow dispersion pattern (Fig 7C, paragraphs 69, 74, 96 teach a pair of side-firing drivers 734, configured such that their dispersion pattern is directed toward and object to be reflected prior to intersection the listening position (i.e. relatively narrow dispersion pattern);
 wherein the broad and narrow dispersion patterns are configured to preserve an image of correlated audio content and expand non-correlated audio content to thereby form a virtual acoustic bubble around a listener (The front firing drivers 732 are configured to be direct drivers such that a majority of their dispersion pattern intersects with a listening position before being reflected (i.e. relatively broad dispersion pattern), such that the audio produced by the front firing drivers 732 and the upward firing driver 736 configured to produce ambient sounds is coherent (i.e. expand non-correlated audio content); see paragraph 79); and 

Regarding claim 28, Lando teaches the set of drivers comprises: (Fig 7C a front firing driver set 732; a side firing driver pair 734; an upward firing driver 736, see paragraph 74); and a cabinet housing (Fig 7C, a sound bar enclosure (i.e. cabinet) the front firing driver set (732), side firing driver pair (734), and upward firing driver (736, see paragraph 74).
Lando does not clearly teach a single small form-factor speaker unit of approximately 4 to 5 square inches. However, it would have been an obvious matter of design choice. 
Regarding claim 29, Lando teaches the front firing driver set is configured to project sound in a relatively broad dispersion pattern to expand the non-correlated audio content (The front firing drivers 732 are configured to be direct drivers such that a majority of their dispersion pattern intersects with a listening position before being reflected (i.e. relatively broad dispersion pattern), such that the audio produced by the front firing drivers 732 and the upward firing driver 736 configured to produce ambient sounds is coherent (i.e. expand non-correlated audio content); see paragraph 79); and 
the side firing driver pair and upward firing driver are configured to project sound in a relatively narrow dispersion pattern to preserve directivity of the correlated audio content (i.e. the dispersion patterns of the side firing drivers 734 and the upward firing driver 736 are configured such that their respective outputted audio is reflected prior to intersection the listening position (i.e. relatively narrow dispersion pattern), which enables the sound-bar to steer sound (i.e. preserve directivity) of audio (i.e. correlated audio) produced in a center channel, see paragraphs 68-71, 80, 94);
wherein the relatively narrow dispersion pattern of the side firing and upward firing drivers (Fig 7C, an upward firing driver 736 configured to project sound to be 
 the relatively broad dispersion pattern of the front firing driver each have corresponding inversely proportional directivities (Fig 7C, paragraphs 74, 94 teach front firing driver 732 configured to be a direct driver such that a majority of its dispersion pattern intersects with a listening position before being reflected (i.e. relatively broad dispersion pattern), and
Lando does not teach a directivity of the side firing and upward firing drivers is on the order of two to four times the directivity of the front firing driver. However, it would have been an obvious matter of design choice. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lando 2015/0271620 in view of Brown WO2015/187714A1

Regarding claim 19, Lando does not teach the speaker system of claim 18 wherein the upward firing driver is configured to project sound at an approximate angle of 20 degrees from horizontal into a listening room.
Brown teaches the upward firing driver is configured to project sound at an approximate angle of 20 degrees from horizontal into a listening room (An upward firing driver 204 configured to be tilted to project sound at an angle of 20 degrees from a horizontal axis of a speaker in a listening environment; see abstract, paragraph 60).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the upward firing driver of Lando to include the upward firing driver is configured to project sound at an approximate angle of 20 degrees from horizontal into a listening room, as taught by Brown, in order to gain the advantage of providing optimum reproduction of an over head reflected sound, see abstract.
Allowable Subject Matter
9.	Claims 23 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Lando 2015/0271620 in view of Brown WO2015/187714A1 does not teach the relatively narrow dispersion comprises a sound dispersion pattern of at least half of that produced by the relatively broad dispersion pattern.  No motivation was found to combine the relatively narrow dispersion comprises a sound dispersion pattern of at least half of that produced by the relatively broad dispersion pattern.  Therefore, 103 rejection cannot be made.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653